 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          ERIN M. STINES,
 8                                   Plaintiff,
 9                v.                                          C16-848 TSZ

10        FIDELITY NATIONAL TITLE                             MINUTE ORDER
          GROUP, INC.,
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)  Plaintiff’s Unopposed Motion to Lift Stay and Set Trial Date, docket no.
   127, is GRANTED. The Stay is LIFTED. The Court will hold a scheduling conference
15
   on May 7, 2019, at 10:00 a.m.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 19th day of April, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
